Beck, J.
1. In a suit against a railroad company to recover damages for tlie negligent killing of live stock, a charge of the court which imposed upon the railroad company the exercise of all possible care to avoid the killing of such stock by the running of its trains, although the charge be in other parts of it correct on the measure of diligence required of such company, is cause for a new trial, especially in a case where the evidence is close. East T., V. & G. Ry. Co. v. Daniel, 91 Ga. 768; Atl. C. L. R. Co. v. Electric Light Co., 123 Ga. 613; Ga. So. & Fla. Ry. Co. v. Jones, 121 Ga. 822.
2. The other grounds of the motion for a new trial do not show the commission of any error sufficiently material to require a reversal of the judgment of the court below.

Judgment reversed.


All the Justices concur, except Holden, J., who did not preside.